

116 HR 6916 IH: Cage the Paper Tiger Act of 2020
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6916IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Walker introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the listing of certain firms on national securities exchanges, to provide for expensing of costs directly connected with moving manufacturing from China to the United States, to establish a counterintelligence vetting task force, and for other purposes.1.Short titleThis Act may be cited as the Cage the Paper Tiger Act of 2020.2.Prohibition against the listing of certain firms on national securities exchanges(a)In generalSection 6(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78f(b)) is amended by adding at the end the following:(11)(A)The rules of the exchange prohibit the initial listing, after the date of enactment of this paragraph, of any security of an issuer if the registration statement filed with the Commission for such security includes an audit report prepared by a covered foreign public accounting firm.(B)Nothing in subparagraph (A) may be construed to prevent an exchange from listing a security on the exchange on or after the date of enactment of this paragraph if that security was listed on the exchange or a national securities exchange before the date of enactment of this paragraph.(C)In this paragraph—(i)the term audit report has the meaning given the term in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a));(ii)the term covered foreign public accounting firm means a foreign public accounting firm that the Public Company Accounting Oversight Board is unable to inspect or investigate under the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et seq.) because of a position taken by an authority outside of the United States; and(iii)the term foreign public accounting firm has the meaning given the term in section 106(g) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7216(g))..(b)Rules(1)ProposalsNot later than 90 days after the date of enactment of this Act, each national securities exchange shall file with the Commission any proposed change to the rules of the exchange that is required as a result of the amendments made by this section.(2)AdoptionNot later than 1 year after the date of enactment of this Act, each national securities exchange shall have each proposed change described in paragraph (1) approved by the Commission.3.Expensing of costs directly connected with moving manufacturing from China to the United States(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 179E the following new section:179F.Election to expense certain assets directly connected to moving manufacturing from China to the United States(a)In generalA specified taxpayer may elect to treat amounts paid or incurred for repatriation property as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which such repatriation property is placed in service.(b)Specified taxpayerFor purposes of this section, the term specified taxpayer means any taxpayer engaged in the trade or business of manufacturing any product if—(1)as of the date of the enactment of this section, such taxpayer manufactured such product in China, and(2)as of the date which is 3 years after the date that the repatriation property is placed in service—(A)such taxpayer does not manufacture such product in China, and(B)the quantity of such product manufactured in the United States by such taxpayer has increased (relative to such quantity determined as of the date of the enactment of this section) by an amount not less than the quantity of such product manufactured in China as of the date of the enactment of this section.(c)Repatriation propertyFor purposes of this section, the term repatriation property means any property (including any real property) if—(1)such property is used by the taxpayer in the United States to manufacture the product referred to in subsection (b),(2)the acquisition of such property by the taxpayer is directly connected to replacing the productive capacity lost by the taxpayer by reason of ceasing manufacturing of such product in China (as described in subsection (b)(2)(A)), and(3)such property is of a character which is subject to the allowance for depreciation provided in section 167.(d)Application of certain rulesRules similar to the rules of subsection (c), and paragraphs (4) and (10) of subsection (d), of section 179 shall apply for purposes of this section..(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 179E the following new item:Sec. 179F. Election to expense certain assets directly connected to moving manufacturing from China to the United States. .(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date.4.Department of Homeland Security counterintelligence vetting task force(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall assign personnel of the Department of Homeland Security to participate in a counterintelligence vetting task force to make recommendations to improve counterintelligence vetting for appropriate departmental programs.(b)PersonnelIn carrying out subsection (a), the Secretary of Homeland Security may assign personnel from any component of the Department of Homeland Security the Secretary determines necessary to participate in the task force established pursuant to such subsection.(c)CoordinationIn carrying out subsection (a), the Secretary of Homeland Security may request participation in the task force established pursuant to such subsection from other appropriate Federal agencies.(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the recommendations made by the task force established pursuant to subsection (a).5.Counterintelligence training and vetting(a)In generalNot later than 180 days after the date of the enactment of this Act, in carrying out the program administered pursuant to section 442(a)(4) of the Homeland Security Act (6 U.S.C. 252(a)(4)), the Secretary of Homeland Security shall develop a counterintelligence awareness training program and require participation in such program from appropriate faculty, as determined by the Secretary in consultation with the Homeland Security Academic Advisory Council (established pursuant to section 871 of the Homeland Security Act of 2002 (6 U.S.C. 451)), from approved institutions of higher education, other approved educational institutions, and designated exchange visitor programs in the United States.(b)Program enhancementsNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security shall make the following enhancements to the program administered pursuant to section 442(a)(4) of the Homeland Security Act (6 U.S.C. 252(a)(4)):(1)Identify degrees and fields of study determined to be sensitive for homeland security and counterintelligence purposes.(2)Update the information to be collected to include any changes to the degree programs, if applicable, and fields of study.(3)Make any other enhancements determined appropriate by the Secretary to improve counterintelligence vetting capabilities.(c)ConsultationIn carrying out the identification required pursuant to subsection (b)(1), the Secretary of Homeland Security shall consult with the Secretary of State to ensure the degrees and field of study determined to be sensitive for homeland security and counterintelligence purposes referred to in such subsection are aligned, to the greatest extent practicable, between the Department of Homeland Security and the Department of State.(d)Definitions(1)Approved institution of higher educationThe term approved institution of higher education has the meaning given such term in section 641(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372).(2)Designated exchange visitor programThe term designated exchange visitor program has the meaning given such term in section 641(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372).(3)Other approved educational institutionThe term other approved educational institution has the meaning given such term in section 641(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372).6.Homeland Security Academic Advisory Council(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall convene a meeting of the Homeland Security Academic Advisory Council to seek advice and recommendations from the Council on the counterintelligence awareness training and appropriate faculty designated to receive such training required under section 5.(b)NotificationNot later than September 1, 2020, the Secretary of Homeland Security shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate if the Secretary determines to not extend the existence of the Homeland Security Academic Advisory Council.